United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-1796
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                     Clarence Johnson, also known as D-dog

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                    for the Southern District of Iowa - Eastern
                                  ____________

                          Submitted: September 1, 2021
                            Filed: September 7, 2021
                                  [Unpublished]
                                 ____________

Before SHEPHERD, GRASZ, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      Clarence Johnson is a career offender, see U.S.S.G. § 4B1.1(a), who is serving
a term of supervised release in connection with his convictions for drug offenses.
After he admittedly failed a drug test, the district court1 modified the terms of his

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
release to include a special condition that he submit his “person, property, residence,
adjacent structures, office, vehicle, papers, computers (as defined in 18 U.S.C.
§ 1030(e)(1)), and other electronic communications or data storage devices or media”
to a search conducted at a reasonable time and in a reasonable manner by a probation
officer, if the probation officer has reasonable suspicion to believe Johnson violated
a condition of his supervised release and the place to be searched contains evidence
of the violation or contraband. Johnson challenges the condition.

       Having reviewed the record, we affirm. See United States v. Sterling, 959 F.3d
855, 861 (8th Cir. 2020) (reviewing modification of conditions of supervised release
for an abuse of discretion). Considering Johnson’s history, his current violation, the
need to ensure his compliance on supervision, and the language limiting the scope of
the searches, we conclude the district court did not abuse its broad discretion. See
United States v. Wiedower, 634 F.3d 490, 493 (8th Cir. 2011) (explaining the district
court has broad discretion when imposing supervised release conditions that are
reasonably related to 18 U.S.C. § 3553(a) factors, involve no greater deprivation of
liberty than reasonably necessary, and are consistent with pertinent Sentencing
Commission policy statements); see also Sterling, 959 F.3d at 859, 862 (upholding
a special condition allowing a probation officer to search the defendant at a
reasonable time and in a reasonable manner upon reasonable suspicion, based in part
on the defendant’s criminal history); United States v. Winston, 850 F.3d 377, 379-81
(8th Cir. 2017) (same). The record reflects the district court considered Johnson’s
arguments, including whether continuing random drug testing was sufficient to ensure
his compliance. See Winston, 850 F.3d at 381.

      Accordingly, we affirm the judgment, and we grant counsel’s motion to
withdraw.
                    ______________________________




                                         -2-